DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment and accompanying remarks filed on March 21, 2022, have been entered and considered. Claim 43 has been added. Claims 1 – 9, 11 – 19, 21 – 29, 31 – 40, 42 and 43 are pending in this application. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Krenchel in view of Weber as detailed in the Office action dated September 20, 2021. The invention as claimed is not is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have                                                      been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 – 9, 11, 13 – 19, 21, 23 – 29, 31 - 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Krenchel et al. US 4,261,754 (Krenchel) in view of Weber et al. DE 4001976 A (Weber) and further in view of Naaman 5,989,713 (Naaman). Derwent English Abstract of the DE patent is relied upon herein. 

Considering claims 1, 3 - 9, 11, 13 – 19, 21, 23 – 29, 31 - 40 and 42, Krenchel teaches a fibrous reinforcing element made from oriented polyolefin material for reinforcing a matrix material such as cement, which has longitudinally varying cross-sections and frayed surface portions from which fibrils extend. The element has cross-sections, which vary along its length, a characteristic that combines with the fibrils of the frayed surface portions to facilitate anchoring of the element in the matrix. The anchoring and strength characteristics make the element particularly useful for constructing cement building products or any product produced from a matrix binding agent. The element is in the form of a fiber made from a polyolefin film, which is stretched at least fifteen times and then cut by cutting means along lines at least partially transverse to the direction of orientation [Abstract]. Further, Krenchel does not recognize the cross section in the instant claims. However, Weber teaches an extruded polypropylene fiber with particular cross section and length, designed for reinforcing materials such as concrete, cement, mortar, plaster, bitumen or plastic composites. Over at least part of its surface it has a grooved section at an angle to its length; it is produced by extruding and stretching to at least four times its length (and preferably six times or more)a polypropylene monofilament and cutting this to length [Derwent Abstract]. Further, in the embodiment depicted in FIG. 2, Weber teaches a reinforcing fiber having an H shape cross section, which is similar to Applicant’s embodiment in FIG. 2A,said fiber having  two flanges 1, corresponding to Applicant’s  end portions,  joined  by a web 2, corresponding to Applicant’s center portion. Furthermore, although Weber teaches that the first flange and a further flange at a distance apart defining the required web dimensions, disposing web yarns between the flanges and engaging the web yarns by interlocking them with the further flange [Col. 4, 49 – 53], it does not specifically recognize areas of joinder having radiuses within the claimed range, or other claimed dimensions. However, Naaman teaches at [Col. 1, 18 – 35] the reinforcing of cement with polymeric fibers. Further, Naaman teaches in the embodiments depicted in FIG. 9A (U shape) and 9D (I shape) reinforcing fibers having two ends defining a length and two sides defining a width, a central panel spanning the length of the fiber and comprising a central panel axis and two borders, two areas of joinder spanning the length of each fiber and each said area of joinder comprising two faces, and two walls spanning the length of the fiber and each said wall comprising a top, a bottom and a wall axis spanning a line between the top and the bottom, each said wall axis being substantially parallel to the other wall axis and positioned at an approximate right angle to the central panel, each border of said central panel being integral to one of said areas of joinder at one of said faces, and the other face of each said area of joinder being integral to one of the walls, so that, when the plurality of said fibers has been mixed into the concrete and the concrete has hardened, said three dimensional distribution of said fibers reinforces the concrete. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the optimized geometries taught by Naan for the reinforcing fibers taught by Krenchel and Weber, and to optimize the radiuses of the areas of joinder, and other dimensions of the fibers walls, since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The burden is upon the Applicant to demonstrate that the claimed radiuses are critical and have unexpected results. In the present invention, one would have been motivated to optimize the radiuses of the areas of motivated by the desire to optimize the interlocking of the fibers.  
As to the limitations requiring that the fiber be flexible and that is “suitable” for mixing and distribution within the concrete. Because Krenchel and Weber are directed to reinforcing cement structures is reasonable to expect that the fibers are suitable for mixing and distribution within the concrete. As to the flexibility, Krenchel and Weber’s  fibers are propylene-based and have an elongation of 8 %. Thus, they are considered to be flexible.

As to the limitation in claims 11 and 21 requiring that the fibers are formed by extrusion, Weber teaches that the reinforcing fibers are extruded into filaments and then cut to length.   
As to claims 7 – 8, 17 – 18 and 26 – 27, Krenchel teaches at [Col.3, 66 68] that the admixing of the fibers in an amount up to about 20 percent by volume to the matrix material may be performed in mixers preferably without stirring devices, for instance in mixers of the vibrating, shaking or tumbling type. Therefore, the relation between l/150 and l/600 as claimed is expected to be inherent to the reinforced concrete disclosed by the cited prior art. 
As to claims 9 and 28, Krenchel teaches at [ Col. 4, 35 36] that the length of the fibers is 5 to 25 mm, or 0.98 inches. Therefore, the prior art fibers would be touching the lower limit of the claimed range, which has been held to present a prima facie case of obviousness. 
As to new claim 43, Naan teaches in the embodiment depicted in Fig. 9D mentioned above, that the central panel comprises two sides that are planar and substantially parallel.  

Considering claims 2, 12 and 22, Weber teaches that the reinforcing fibers have  over at least part of its surface a grooved or indentation  section at an angle to its length

Response to Amendment

Applicant’s amendment and accompanying remarks filed on March 21, 2022, have been entered and considered. In view of amendment and after careful consideration of Applicant’s arguments, the examiner has modified the 103 rejections over Krenchel in view of Weber as detailed in the Office action dated September 20, 2021. The invention as claimed is not is not found to be patentable for reasons herein below.  

Applicant’s arguments filed on March 21, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above.  

Conclusion
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO E. LOPEZ whose telephone number is (571)270-1150.  The examiner can normally be reached on 9AM-5PM M-F. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571 272 7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786